UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7730



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL SCOTT HOWERY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, District Judge.
(CR-92-116-A, CA-96-1104-AM)


Submitted:   July 10, 1997                 Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Scott Howery, Appellant Pro Se. Michael Edward Rich, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Scott Howery seeks to appeal the district court's

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. United States v. Howery, Nos. CR-92-116-A;
CA-96-1104-AM (E.D. Va. Sept. 16, 1996). Howery's motion for bail

pending appeal is denied. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2